Citation Nr: 1402912	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-37 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to March 22, 2011, and in excess of 50 percent thereafter. 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969, from June 1970 to March 1973, and from December 1973 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for PTSD, assigning an initial rating of 30 percent. The appeal arises from the Veteran's disagreement with the initial rating assigned for his PTSD. 

During the pendency of the appeal, in a September 2011 rating decision, the RO granted a staged rating of 50 percent for PTSD, effective March 22, 2011.

In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing). At that hearing, the Veteran indicated that was unable to work due to the severity of his PTSD. While the record does not indicate that the Veteran has separately filed a claim for entitlement to a TDIU, this matter has been raised on a derivative basis, as part of his claim for a higher rating for his PTSD. Therefore, this matter is considered before the Board, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.





REMAND

At the October 2012 Travel Board hearing, the Veteran indicated that he was receiving disability benefits from the Social Security Administration (SSA). Therefore, the complete set of records regarding the Veteran's disability award from SSA must be procured for the claims file.

The Veteran should be provided with a VCAA notice letter for his TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide. A copy of this notification must be associated with the claims folder.

2. Secure for association with the claims file any copies of the Veteran's SSA records. If such records are unavailable or do not exist, the AMC/RO must obtain certification from SSA stating such is the case (and the Veteran should be so advised).

3. Readjudicate the claims on appeal. If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


